DETAILED ACTION
Status of claims
In response to applicant’s RCE filed 5/12/2022, claims 23-24, 29, and 31-43 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-24, 29, 31-36, and 38-43, are rejected under 35 U.S.C. 103(a) as being unpatentable over Thaler et al. (US 2012/0282583) in view of Romero (US 2014/0017650) and Okano et al. (US 2012/0045743). 

Regarding claim 23, Thaler discloses a medical training system comprising a physical anatomy model upon which a user performs an operation with a tool. See paragraph 0016. 

Thaler discloses wherein this tool is calibrated in a 3D tracking system. See paragraph 0035. 

Thaler discloses performing the task, at any location on an anatomical model. See paragraph 0016 and note that the tool is unconstrained, and placeable anywhere within the tracked area (said area typically containing a co-registered mannequin as described in paragraphs 0021 and 0023).   

Thaler discloses wherein the tool is tracked, and wherein an animation of the testing tool interacting with a 3D virtual representation of the anatomy model is displayed, and wherein the tool can be a needle. See paragraph 0032.  

Thaler discloses wherein the anatomy model can be configured as desired, which would include a human face, in paragraph 0021, but does not disclose wherein the anatomy model is partially hollow and has an opaque skin layer with blemishes. However, this manner of modeling is established, as the modeling system of Romero discloses an opaque skin layer in paragraph 0103 (skin is opaque, it is not disclosed here as transparent and there is no reason to assume that it is, as that would be noteworthy), and simulated blemishes in the anatomy in paragraph 0123. The modeling system of Okano discloses hollow anatomy modeling in paragraph 0082. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to consider these modeling concepts with the Thaler system, in order to provide a realistic physical model for the system. 

Regarding claim 24, Thaler discloses wherein the tool calibration information is retrieved from memory. See paragraph 0035. 

Regarding claim 29, Thaler discloses generating a training result based upon the 3D location of the tool and the site of the simulated injection. See paragraph 0048. 

Regarding claim 31, Thaler discloses wherein the user can interact with the system from any viewpoint, as disclosed in paragraph 0026. It follows that everything the user does is partially based upon that viewpoint, in so much as however it impacted the procedure.  

Regarding claims 32-33, Thaler discloses detecting a plurality of locations of the needle tip over time, and displaying the trajectory in real-time on the virtual anatomy model. See paragraph 0046.

Regarding claim 34, Thaler discloses wherein the system displays a 3D model with anatomical information as the user is performing the procedure. See paragraph 0044. 

Regarding claims 35-36, Thlaler discloses wherein the system can be displayed from any desired view in paragraph 0026.  

Regarding claim 38, Thaler discloses wherein the system samples needle locations at predetermined intervals. See paragraph 0046. 

Regarding claims 39-41, Thaler discloses in paragraph 0038 wherein the location of the needle is transmitted to the system and co-registered with the mannequin and displayed interactively. 

Regarding claims 42-43, It is disclosed in paragraph 0026 wherein the system can be viewed from any angle (e.g. cross section). Paragraph 038 discloses wherein the model can be viewed in real-time, which would presumably include after the injection (i.e. after the needle is removed). 

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thaler et al. (US 2012/0282583) in view of in view of Romero (US 2014/0017650) and Okano et al. (US 2012/0045743) and Miller et al. (2015/0079565). 

Regarding claim 37, Thaler discloses displaying the trajectory in paragraph 0046, but does not disclose wherein this trajectory is displayed as a line. However, such visual references are established with regard to training systems, as is disclosed by the training system of Miller in paragraph 0072. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Thaler system, in order to provide helpful feedback. 




Arguments/Remarks
Applicant’s arguments and remarks dated 5/12/2022 are moot in view of the new grounds of rejection. There generally were none presented, as this RCE is post-allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715